 
Exhibit 10.31
 
AMENDMENT NO. 1
TO THE
CHANGE IN CONTROL AGREEMENT BETWEEN
THE CHUBB CORPORATION & MICHAEL O’REILLY
 
Pursuant to resolutions adopted by the Board of Directors on September 4, 2008,
the agreement between The Chubb Corporation and Michael O’Reilly, dated June 30,
1997, is hereby amended as follows:
 
1. Effective January 1, 2009, the last sentence at the end of Section 5(A) is
hereby revised to read as follows:
 
“The Severance Compensation will be payable in full six months after your
separation from service, within the meaning of Section 409A of the Internal
Revenue Code (“Separation from Service”).”
 
2. Effective January 1, 2009, the following language shall be added to the end
of Section 5(B):
 
“Reimbursement of legal fees and expenses must be made no earlier than six
months after your Separation from Service and no later than the end of the year
following the year in which such fees and expenses are incurred. The amount of
reimbursement provided in one year will not affect the amount eligible for
reimbursement in another year. This right to reimbursement does not expire after
a certain time period and is not subject to liquidation or exchange for another
benefit.”
 
3. Effective January 1, 2009, the following is added as Section 11:
 
“This Agreement shall be interpreted, operated, and administered in a manner so
as not to subject you to the assessment of additional taxes or interest under
Section 409A of the Internal Revenue Code.”
 
4. All other provisions of the agreement shall remain unchanged and in full
force and effect.
 
IN WITNESS WHEREOF, the undersigned have caused this amendment to be duly
executed as of the dates written below.
 

             
THE CHUBB CORPORATION
  MICHAEL O’REILLY          
By:
 
/s/  W. Andrew Macan
 
/s/  Michael O’Reilly
   

 

             
Date:
  12/10/08   Date:   12/18/08    

     




